DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities: Claim 8 appears to have a typographical error of two instances of “the apparatus for measuring thickness and refractive index ….”  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
angle-resolved spectral imaging acquisition part in claims 1-16;
illuminant optical system in claims 3, 4;
imaging acquisition part in claim 8
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “angle-resolved spectral imaging acquisition part” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claim 1, for instance, recites that the first angle-resolved spectral imaging acquisition part “first polarizing the reflective light located in a back focal plane of the objective lens” and it is unclear what structure corresponds to this function of polarizing. Claim 1 also recites the second angle-resolved spectral imaging part has the function of “second polarizing the reflective light located in the back focal plane.” It is unclear what two separate structures performs the first polarizing and the second polarizing. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. The same applies to claim 8 and claims dependent on claims 1 and 8.
Similar to claim 1, claim 7 is indefinite as it recites that the first and second angle-resolved spectral imaging acquisition parts perform the function of first and second polarizing, respectively. It is unclear what the corresponding structures are that perform the polarizing.
The same applies to claims 11-16 as they also recite the same matter.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the illuminant optical module comprises a broadband light source. Claim 3 is indirectly dependent on claim 1 which recites the illuminant optical module has a light source. It is not clear if the light source of claim 1 is the same as the broadband light source of claim 3 or if they are separate distinct light sources.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8, as interpreted by the examiner, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zijp et al. (US 2018/0120714).
	With respect to claim 1, Zijp shows an apparatus (e.g. Fig. 19) for measuring thickness and refractive index of measurement object coated with a multilayer thin film (intended use and does not serve to structurally distinguish), wherein the apparatus for measuring thickness and refractive index of a multilayer structure using angle-resolved spectroscopic reflectometry comprises:

    PNG
    media_image1.png
    359
    609
    media_image1.png
    Greyscale

an illuminant optical module having a light source (see paras. [0071],[0143]) which emits light (1400);
a first beam splitter (13) reflecting part of the light which is emitted from the illuminant optical module;
an objective lens (15) allowing the light which is reflected in the first beam splitter to be incident on the measurement object;
a second beam splitter (1535) allowing reflective light of the light incident on the measurement object, to be incident, followed by reflecting part of the incident light and transmitting the remaining light;
a first angle-resolved spectral imaging acquisition part allowing reflective light of the light reflected in the second beam splitter to be incident (1545)and first polarizing (1535) the reflective light located in a back focal plane of the objective lens (see para. [0153],[0074]), so as to acquire a first polarized angle- resolved spectral imaging; and
a second angle-resolved spectral imaging acquisition part allowing reflective light of the light transmitted in the second beam splitter to be incident (1545) and second polarizing (1535) the reflective light located in the back focal plane of the objective lens, so as to acquire a second polarized angle-resolved spectral imaging.

With respect to claim 8, Zijp shows an apparatus for measuring a thickness and refractive index of measurement object coated with a multilayer thin film (intended use, wherein the apparatus for measuring thickness and refractive index of a multilayer structure using angle-resolved spectroscopic reflectometry comprises:
an illuminant optical module having a light source which emits a light  (2, Fig. 4);
a first beam splitter (13) reflecting part of the light which is emitted from the illuminant optical module;
an objective lens (12) allowing the light which is reflected in the first beam splitter to be incident on the measurement object;
a second beam splitter  (1535) allowing reflective light of the light incident on the measurement object, to be incident, followed by reflecting part of the incident light and transmitting the remaining light;
a third beam splitter (1525 or 1570) reflecting part of the reflective light of the light which is incident on the measurement object;
an imaging acquisition part (1575, 1580) allowing the reflective light reflected in the third beam splitter to be incident, so as to acquire an imaging of the measurement object;
a first angle-resolved spectral imaging acquisition part (1545) allowing reflective light of the light reflected in the second beam splitter to be incident and first polarizing the reflective light located in a back focal plane of the objective lens, so as to acquire a first polarized angle- resolved spectral imaging; and
a second angle-resolved spectral imaging acquisition part (1545) allowing reflective light of the light transmitted in the second beam splitter to be incident and second polarizing the reflective light located in the back focal plane of the objective lens, so as to acquire a second polarized angle-resolved spectral imaging.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7, as interpreted by the Examiner, are rejected under 35 U.S.C. 103 as being unpatentable over Backman et al. (US 2008/0278713) in view of Leizerson et al. (US 2005/0237537).
	With respect to apparatus claim 1 and method claim 7, the method flowing from the operation of claim 1, Backman shows an apparatus (e.g. Fig. 7) for measuring thickness and refractive index of measurement object coated with a multilayer thin film (intended use and does not serve to structurally distinguish), wherein the apparatus for measuring thickness and refractive index of a multilayer structure using angle-resolved spectroscopic reflectometry comprises:
an illuminant optical module having a light source (Xe lamp) which emits light;
a first beam splitter (BS) reflecting part of the light which is emitted from the illuminant optical module;
an objective lens (L1, L2) allowing the light which is reflected in the first beam splitter to be incident on the measurement object;
a first angle-resolved spectral imaging acquisition part (SP, CCD) allowing reflected light to be incident in a back focal plane of the objective lens (see Fig. 4)

    PNG
    media_image2.png
    305
    551
    media_image2.png
    Greyscale

Backman does not show the second beam splitter, the second angle resolved spectral imaging acquisition part, and polarizing of the reflected light.
Leizerson shows the determination of thin film topography where an embodiment has a single beamsplitter and a single camera (e.g. 20, Fig. 8), but also shows an embodiment (Fig. 10) having a second beam splitter (a polarizing beam splitter 24) and a second camera (22).
Before the effective filing date of the claimed invention, it would have been obvious to add a polarizing beam splitter and a second angle-resolved spectral imaging acquisition part in order to measure thickness of a sample but also to allow high sensitivity to all thicknesses (see para. [0092]). 

    PNG
    media_image3.png
    544
    637
    media_image3.png
    Greyscale

2. The apparatus for measuring thickness and refractive index of a multilayer structure using angle-resolved spectroscopic reflectometry of claim 1 further comprises:
an analysis means (Blackman, para. [0034]), measuring and analyzing thickness and refractive index of the measurement object (see para. [0090]).
3. The apparatus for measuring thickness and refractive index of a multilayer structure using angle-resolved spectroscopic reflectometry of claim 2, wherein the illuminant optical module comprises:
a broad band light source (see para. [0111]) emitting light; and
an illuminant optical system (L1, A1, L2) emitting light having an even light intensity distribution through the objective lens from light which is emitted from the broad band light source.
4. The apparatus for measuring thickness and refractive index of a multilayer structure using angle-resolved spectroscopic reflectometry of claim 3 further comprises:
a linear polarizer (17, Fig.) provided between the illuminant optical system and the first beam splitter.

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackman and Leizerson as applied to claim 2 above, and further in view of Ghim et al. (US 2019/0101373).
Blackman and Leizerson show all the elements as claimed but do not show a slit. Ghim shows an apparatus for measuring thickness wherein an imaging spectrometer has a slit. Before the effective filing date of the claimed invention, it would have been obvious to use a slit in the device of Blackman/Leizeson in order to obtain light of interest, while blocking unwanted light.

6. The apparatus for measuring thickness and refractive index of a multilayer structure using angle-resolved spectroscopic reflectometry of claim 5, wherein the analysis means compares and analyzes an angle-resolved spectral imaging reflected in a measurement object according to a polarization state (Leizerson, see teaching for Fig. 10).

Claim(s) 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Blackman and Leizerson as applied to claims 1 and 7 above, and further in view of Official Notice)
With respect to claims 8 and 11, Blackman and Leizerson show all the limitations as discussed for claims 1 and 7 and also show:
a flip mirror F in Fig. 7 of Blackman (rather than a splitter) reflecting part of the reflective light of the light which is incident on the measurement object;
an imaging acquisition part (camera) allowing the reflective light reflected in the flip mirror 
Blackman does not show a beam splitter, but rather a flip mirror rather to divert the reflected light to a camera. Official notice is taken that beam splitters were known and before the effective filing date of the claimed invention, it would have been obvious to use a beam splitter for the expected result of diverting the reflected light to the camera.

9. The apparatus for measuring thickness and refractive index of a multilayer structure using angle-resolved spectroscopic reflectometry of claim 8 further comprises:
an analysis means (“processing means,” Blackman, para [0034]) measuring and analyzing thickness and refractive index of the measurement object from the imaging of the measurement object which is acquired from the imaging acquisition part, the first polarized angle-resolved spectral imaging which is acquired from the first angle-resolved spectral imaging acquisition part, and the second polarized angle- resolved spectral imaging which is acquired from the second angle-resolved spectral imaging acquisition part (see discussion for claim with regards to the two acquisition parts and polarized light).
10. The apparatus for measuring thickness and refractive index of a multilayer structure using angle-resolved spectroscopic reflectometry of claim 9, wherein the imaging acquisition part comprises a tube lens (see para. [0112]) imaging the reflective light reflected in the third beam splitter, and CCM or CMOS (camera/CCD) allowing an imaging transmitted through the tube lens to be incident, so as to acquire an imaging of the measurement object.

Allowable Subject Matter
Claims 15 and 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/             Primary Examiner, Art Unit 2886